OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II, claims 2 and 3, in the reply filed on 03 August 2021 is acknowledged. Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
As such, claims 2 and 3 are under consideration and have been examined on the merits. 

Foreign Priority
Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in Hong Kong on 04 May 2018. It is noted, however, that Applicant has not filed a certified copy of the HK 18105807 application as required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to for the following informalities and/or awkward language:
“The preparing method includes
“from 100 to 300°C
“cooling the laminated paper in a cooler”
“before microorganisms transfer weight plastic granule into water, carbon dioxide, and biomass”
Correction is required. See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities, awkward language, and/or incorrect grammar (reference hereinafter to the specification as filed 30 April 2019):
[pp 1, ln 12] “Disposable cups”
[pp 1, ln 14] “public places”
[pp 1, ln 16-17], the phrase “induce the use of a disposable container with PE laminated surface” should be amended to replace “induce” with the desired vocabulary, and to state “the use of disposable containers with PE laminated surfaces”
[pp 1, ln 17] “The disposable container is able to hold, and beverages”
[pp 1, ln 18-20], please amend the last sentence to read “However, inside the container is a layer of PE lamination residue which endangers the health of the consumer and brings damage to the environment.”
[pp 2, ln 2-3] “which prevents from damage,ally friendly, and easy [[for]]to recycle.”
[pp 2, ln 6] “oxidational-biodegradabity
[pp 2, ln 7] “PE (polyethylene)”
[pp 2, ln 10], please replace “100 degree to 300 degree” with “100 to 300°C”
[pp 2, ln 11] “cooling the laminated”
[pp 2, ln 14] “the laminated paper has been”
[pp 2, ln 17], both instances of “mess” should be amended to “mass”
[pp 2, ln 21], the phrase “adopts a liquid contains PE to laminate the paper” is objected to and should be amended for proper vocabulary/grammar
[pp 2, ln 27-28], please amend the phrase “in preventing the damage of the environment while use, environment-friendly and easy for recycling” to be less awkward/repetitive
[pp 3, ln 5-16], please amend the recited method steps in accordance with the foregoing objections/suggestions; further, please amend “The container is a disposable [[a]] paper cup, [[a]] paper plate, or [[a]] paper bowl for catering.”
[pp 3, ln 17], both instances of “mess” should be amended to “mass”
[pp 3, ln 24, “addictive” should be amended to “additive”
[pp 3, ln 27], the ASTM standard is repeated twice; please strike one instance thereof, as well as capitalize the D in “D6954”
[pp 4, ln 4-5] “The present invention is able  therefore reduces
[pp 4, ln 7] “has the following benefits:”
[pp 4, ln 11] “and abroad regulations”
[pp 4, ln 12], the phrase “adopts a liquid contains PE to laminate the paper” is objected to and should be amended for proper vocabulary/grammar
[pp 4, ln 17-18], please amend the phrase “in preventing the damage of the environment while use, environment-friendly and easy for recycling” to be less awkward/repetitive
Appropriate correction is required. The Examiner notes that the foregoing objections to the specification may not detail every spelling/grammar error contained therein, and therefore suggests further proofreading the specification.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:
In claim 2, “mess” should be amended to “mass”
In claim 2, please amend such that the word “polyethylene” is included in the claim before the first use of the abbreviation, such as “wherein a mass fraction of polyethylene (PE) granules is 99%”
In claim 3, please add a comma after “paper plate”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Regarding claim 2, it is noted that claim 2 is indefinite for multiple reasons. First, the recitation of “A container with an oxo-biodegradable material” (emphasis added) renders the claim indefinite, as it is unclear whether the container includes (i.e., stores therein) the oxo-biodegradable material, or if the container is formed from an oxo-biodegradable material (i.e., the material which constitutes at least a portion of the structure of the container itself). As such, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the scope of the claim. 
Second, the limitation “wherein a mass fraction of PE granules is 99% and a mass fraction of oxo-biodegradable granules is 1%” is indefinite, as it is unclear what the PE granules and oxo-biodegradable granules are a part of – the container, or a material stored in the container. Additionally, it is unclear whether the aforesaid mass fractions are present in the final product, as the limitation “the PE granules and the oxo-biodegradable granules are mixed together and dissolved into a liquid which contains PE” indicates that the mass fraction of PE in the mixture therefore increases past 99%, thereby reducing the mass fraction of oxo-biodegradable granules in the mixture to below 1%. Given that the liquid, including the amount of PE contained therein, is not defined by the claims in any quantitative manner, the final mass fractions of PE and oxo-biodegradable granules is unclear. As such, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the scope of the claim. 
Third, the limitation “wherein a mass fraction of PE granules is 99% and a mass fraction of oxo-biodegradable granules is 1%” is further indefinite, as it is unclear whether the aforesaid mass fractions are in relation to a total amount of material which 
Fourth, the limitation “before laminating on a surface of the paper” is indefinite, as “the paper” lacks sufficient antecedent basis in the claim (there is no prior recitation of “a paper”).
Additionally, in reference to paragraph 14 above, it is noted that the limitation “the PE granules and the oxo-biodegradable granules are mixed together and dissolved into a liquid which contains PE before laminating on a surface of the paper” is a product-by-process limitation. Applicant is directed to MPEP 2113, which states that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Further, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the manufacturing steps would be expected to impart distinctive structural characteristics to the final product. 
In the instant case, as claimed, the 99% (mass) PE granules and 1% oxo-biodegradable granules are added to a liquid mixture containing PE, where it logically flows that the mass fraction of PE would then increase to beyond 99% and the mass fraction of oxo-biodegradable material would decrease below 1%. However, as disclosed, it is unclear whether the aforesaid occurs, or if the final amounts of PE and oxo-biodegradable granules in the mixture are intended to be 99% and 1%, respectively (see pages 2-3 of specification). The specification, when reciting the method utilized, 
In view of the foregoing indefiniteness issues and product-by-process limitation, as well as Applicant’s disclosure, it is realized that the (disclosed) container is formed from a paper substrate having coated thereon a polyethylene layer with includes oxo-biodegradable granules, and that the oxo-biodegradable granules and PE granules are mixed with a separate liquid which also contains PE before being laminated on the paper. However, it remains unclear whether the 99:1 mass ratio is present in the polyethylene layer of the finished container; or if as described above, the PE and oxo-biodegradable granules are first mixed at a 99:1 mass ratio and then subsequently added to the liquid mixture containing PE, thereby increasing the mass fraction of PE to greater than 99% and decreasing the mass fraction of oxo-biodegradable granules to less than 1%.
In consideration of the totality of the analysis set forth above, for examination on the merits, the Examiner is interpreting claim 1 where the container comprises a paper substrate and a layer formed thereon, wherein said layer comprises polyethylene and oxo-biodegradable granules (thereby defining an oxo-biodegradable material), said polyethylene being present in an amount greater than 99 mass % and said oxo-biodegradable granules being present in an amount less than 1 mass % (relative to one another or relative to the total amount of components which form the layer) (in consideration of the product-by-process limitation as claimed, i.e., the 99:1 PE/oxo-biodegradable granule mixture is subsequently added to a liquid containing additional 
Regarding claim 3, the recitation of “the finished container” is indefinite as it lacks sufficient antecedent basis. The Examiner suggests striking the aforesaid recitation from the claim in order to overcome the indefiniteness issue. 
Claim 3 is also rejected for depending upon indefinite claim 2. 
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2011/0135856; “Bell”) in view of Downie (US 2001/0027225; “Downie”).
Regarding claim 2, Bell discloses a container formed from a paper-based substrate (hereinafter “paper substrate”) and a polyethylene layer coated on the substrate. The polyethylene layer includes a prodegradant additive included therein which renders the polyethylene oxo-biodegradable [Abstract; Figure 1; 0006, 0010, 0026].
Bell is silent regarding the amount of prodegradant additive present in the polyethylene, and is also silent regarding the additive specifically being in granular (i.e., powder, particulate) form.
Downie discloses methods for manufacturing polymers containing degradant materials therein, said polymers typically utilized in packaging applications including containers [Abstract; 0002, 0003, 0005, 0037, 0041]. Downie teaches that prodegradants can be added to the polyethylene in powdered (granular) form, in an amount of 0.01 to 10 percent by weight of the polymer (encompasses 0.01 wt.% additive, 99.99 wt.% polymer), which increases (i.e., is directly related to) the rate of degradation of the plastic [0005, 0042, 0054, 0057, 0090, 0091, 0095-0097]. 
Bell and Downie are both directed toward plastic containers formed from polyethylene, where the polyethylene has a prodegradant additive included therein for the purpose of increasing the rate of oxo-biodegradation of the container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized 0.01 to 10 weight percent of the prodegradant, in powder (granular) form, in the polyethylene layer of the container of Bell, as taught by Downie, as the powder form would have been recognized as suitable for the addition to polymers including polyethylene (see MPEP 2144.07); and the and/or been recognized as a suitable amount for inclusion in polyethylene for biodegradable containers and/or as a result effective variable for increasing/decreasing the oxo-biodegradation rate (see MPEP 2144.06(I); 2144.07; and 2144.05(II)(A)). 
The container of modified Bell would have comprised all of the features set forth above, where the prodegradant additive would have been included in the polyethylene in powdered (granular) form, in an amount ranging from 0.01 to 10 weight percent, of which reads on the oxo-biodegradable granules and overlaps and therefore renders prima facie obvious the claimed range as written (99 wt.% polyethylene, 1 wt.% oxo-biodegradable material), as well as the range set forth above in the interpretation of claim 1 for examination on the merits (of which includes the product-by-process analysis, i.e., greater than 99 wt.% polyethylene and less than 1 wt.% oxo-biodegradable granules) under the rejection of claim 1 under 35 U.S.C. 112(b) (see paragraph 20 above). 
Regarding claim 3, Bell discloses that the container is a ‘pot’, of which exhibits a cup-shape [Figure 1; 0001], of which reads on at least ‘a paper cup’; as well as ‘a paper bowl’, given that there are no claimed or disclosed relative dimensions, structure(s), and/or other features associated with the claimed paper cup and paper bowl. 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to the claims and/or disclosure. 
US 2015/0037865 to Weder – discloses lists of oxo-biodegradable additives which can be added to polymers, including polyethylene, for forming food and beverage containers [0003, 0017, 0018, 0025-0027, 0058]
US 2017/0233555 to Helewa – discloses a polyethylene-based container, where the polyethylene includes 0.2 to 2.2 wt.% of an oxo-biodegradable additive incorporated therein [Abstract; 0006, 0008, 0020, 0022]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782